ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition with the court alleging that respondent, Justin H. McCarthy, has entered a guilty plea to a charge in United States District Court of possession of sexually explicit materials using minors, and is awaiting acceptance of his plea and sentencing on the charge and, through counsel, respondent acknowledges it is likely he will serve a sentence of approximately 5 years in a federal penitentiary; and
WHEREAS, in conjunction with these proceedings, the Director has filed a petition pursuant to Rule 16, Rules on Lawyers Professional Responsibility, seeking an order temporarily suspending respondent from the practice of law pending the final determination of these disciplinary proceedings;
IT IS HEREBY ORDERED that based upon all the files, records and arguments of counsel that respondent, Justin H. McCarthy, is temporarily suspended from the practice of law pending final determination of these disciplinary proceedings effective November 15, 1994. Respondent shall, on or before November 15, 1994, notify each of his clients of his inability to continue representation of the client and otherwise shall comply fully with the provisions of Rule 26, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ M. Jeanne Coyne M. JEANNE COYNE Associate Justice